Citation Nr: 0912970	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran has verified active duty from August 1975 to 
August 1978 and from December 1979 to November 1988.  Service 
separation documentation dated in 1978, shows the Veteran had 
3 years of active service prior to August 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).

The Board previously remanded this claim in August 2008 for 
further development.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hepatitis C.

2.  While in Korea, members of the Veteran's unit were killed 
in a motor vehicle accident and the Veteran may have been 
exposed to their blood.

2.  The only medical opinion of record relates the Veteran's 
hepatitis C diagnosis to his military service.    


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for service connection for hepatitis C are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran's service 
treatment records are unavailable, and appropriate inquiry 
with the relevant government agencies has been futile.  As 
part of the August 2008 remand of this matter, the Board 
directed the AMC/RO to contact the Veteran to ascertain more 
specific information related to his in service treatment; 
however, after being contacted, the Veteran failed to provide 
any additional information.  Consequently, the VA was unable 
to obtain additional documents related to the Veteran's 
claimed in service treatment of hepatitis C.  

The analysis here may be briefly stated.  The Veteran seeks 
service connection for hepatitis C, and cites various in 
service risk factors to support his position.  Specifically, 
in a June 2005 statement, the Veteran indicates that in Korea 
he and members of his unit were involved in a motor vehicle 
accident and, while carrying fellow service members from the 
wreckage, he was exposed to blood.  A search of National 
Personnel Records Center Records confirms two service members 
in the Veteran's unit being killed in a motor vehicle 
accident in the time frame described by the Veteran, which 
tends to support his claim of in service exposure to blood 
products.  Additionally at a September 2008 VA examination, 
an examiner considered this risk factor (and other service 
and post service risk factors) and concluded that it was "at 
least as likely as not that the [Veteran's] Hepatitis C was 
acquired during his time in military service."  Given the 
arguable in service exposure to blood in service, the 
presence of current disability, a favorable medical opinion, 
and the absence of any adverse or contrary medical opinion, 
it may be concluded with the resolution of reasonable doubt 
in the Veteran's favor, that the criteria to establish 
service connection for hepatitis C are met.  

Though the Veteran has post service risk factors associated 
with hepatitis C and he failed to assist the VA in further 
efforts to verify his claims of in service treatment for 
hepatitis C, the only medical opinion of record relates the 
Veteran's current hepatitis C diagnosis to his military 
service.  Moreover, the evidence of record suggest that the 
Veteran may have been exposed to blood while assisting, in 
some capacity, fellow service members in a motor vehicle 
accident.  Consequently, the claim is granted.  


ORDER

Service connection for hepatitis C is granted



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


